Case 3:17-cv-00072-NKM-JCH Document 1038-1 Filed 09/03/21 Page 1 of 5 Pageid#:
                                  17466



                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division


 ELIZABETH SINES, SETH WISPELWEY,
 MARISSA BLAIR, TYLER MAGILL, APRIL
 MUNIZ, HANNAH PEARCE, MARCUS
 MARTIN, NATALIE ROMERO, CHELSEA
 ALVARADO, and JOHN DOE

                        Plaintiffs,

 v.                                                         Civil Action No.: 3:17CV00072

 JASON KESSLER, RICHARD SPENCER,
 CHRISTOPHER CANTWELL, JAMES ALEX
 FIELDS, JR., VANGUARD AMERICA,
 ANDREW ANGLIN, MOONBASE
 HOLDINGS, LLC, ROBERT “AZZMADOR”
 RAY, NATHAN DAMIGO, ELLIOTT
 KLINE a/k/a ELI MOSELEY, IDENTITY
 EVROPA, MATTHEW HEIMBACH, MATTHEW
 PARROTT a/k/a DAVID MATTHEW PARROTT,
 TRADITIONALIST WORKER PARTY,
 MICHAEL HILL, MICHAEL TUBBS, LEAGUE
 OF THE SOUTH, JEFF SCHOEP, NATIONAL
 SOCIALIST MOVEMENT, NATIONALIST
 FRONT, AUGUSTUS SOL INVICTUS,
 FRATERNAL ORDER OF THE ALT-KNIGHTS,
 MICHAEL “ENOCH” PEINOVICH, LOYAL
 WHITE KNIGHTS OF THE KU KLUX KLAN,
 and EAST COAST KNIGHTS OF THE KU KLUX
 KLAN a/k/a EAST COAST KNIGHTS OF THE
 TRUE INVISIBLE EMPIRE,

                        Defendants.

      MEMORANDUM IN SUPPORT OF MOTION TO PERMIT FIELDS’ VIRTUAL
                       ATTENDANCE AT TRIAL

         COMES NOW JAMES ALEX FIELDS, by and through Counsel, files this, his

 memorandum in support of his motion to permit Fields’ virtual trial attendance, and in support

 thereof, states as follows:
Case 3:17-cv-00072-NKM-JCH Document 1038-1 Filed 09/03/21 Page 2 of 5 Pageid#:
                                  17467




        Defendant Fields is currently incarcerated at MCFP Springfield in Springfield, Missouri.

 Pursuant to this Court’s Order of August 26, 2021, (Document No. 1033) counsel has

 communicated with Fields’ case manager and IT representatives at USMCFP regarding measures

 to permit Fields’ remote observation of trial and means of communication with counsel during

 trial. USMCFP personnel have been gracious and responsive. We are ironing out some

 additional details, and counsel has no reason to anticipate this remote participation will be

 prevented or delayed.

        Due to the time constraints for filing this motion in this Court’s Order and the ongoing

 nature of discussions, in an abundance of caution counsel asks this Court to Order only that

 USMCFP take any reasonable steps to permit Fields’ observation of trial via VTC or some other

 government approved method and to permit Fields reasonable telephone communications with

 counsel during breaks at the trial of this case currently scheduled to begin October 25, 2021.


                                                       Respectfully submitted,


                                                       JAMES ALEX FIELDS, JR.
                                                       By Counsel


                                                       ________/S/_________________________
                                                       David L. Campbell, Esquire (VSB #75960)
                                                       DUANE, HAUCK, GRAVATT & CAMPBELL
                                                       100 West Franklin Street
                                                       Richmond, Virginia 23220
                                                       Telephone: 804-644-7400
                                                       Facsimile: 804-303-8911
                                                       dcampbell@dhdglaw.com
                                                       Counsel for Defendant James A. Fields, Jr.
Case 3:17-cv-00072-NKM-JCH Document 1038-1 Filed 09/03/21 Page 3 of 5 Pageid#:
                                  17468



                                   CERTIFICATE OF SERVICE


         I hereby certify that on __3__rd day of September, 2021, I electronically filed the foregoing
 with the Clerk of Court using the CM/ECF system which will send notification of such filing to
 the following:


                                       Robert T. Cahill, Esquire
                                       Cooley, LLP
                                       11951 Freedom Drive, 14th Floor
                                       Reston, Virginia 20190-5656
                                       Counsel for Plaintiff

                                       Roberta A. Kaplan, Esquire
                                       Julie E. Fink, Esquire
                                       Christopher B. Greene
                                       Kaplan & Company, LLP
                                       350 Fifth Avenue, Suite 7110
                                       New York, New York 10118

                                       Karen L. Dunn, Esquire
                                       William A. Isaacson, Esquire
                                       Boies Schiller Flexner LLP
                                       1401 New York Ave, NW
                                       Washington, DC 20005


                                       Philip M. Bowman, Esquire
                                       Boies Schiller Flexner LLP
                                       575 Lexington Avenue
                                       New York, New York 10022

                                       Alan Levine, Esquire
                                       Cooley LLP
                                       1114 Avenue of the Americas, 46th Floor
                                       New York, New York 10036

                                       David E. Mills, Esquire
                                       Cooley LLP
                                       1299 Pennsylvania Avenue, NW
                                       Suite 700
                                       Washington, DC 20004
Case 3:17-cv-00072-NKM-JCH Document 1038-1 Filed 09/03/21 Page 4 of 5 Pageid#:
                                  17469



                                  Kenneth D. Bynum, Esquire
                                  BYNUM & JENKINS, PLLC
                                  1010 Cameron Street
                                  Alexandria, VA 22314

                                  Pleasant S. Brodnax, III, Esquire
                                  1701 Pennsylvania Ave., N.W.
                                  Washington, D.C. 20006

                                  Bryan Jones, Esquire
                                  106 W. South St., Suite 211
                                  Charlottesville, VA 22902
                                  Counsel for Defendants Michael Hill, Michael Tubbs, and
                                  Leagues of the South

                                  Elmer Woodard, Esquire
                                  5661 US Hwy 29
                                  Blairs, VA 24527

                                         and

                                  James E. Kolenich, Esquire
                                  9435 Waterstone Blvd. #140
                                  Cincinnati, OH 45249
                                  Counsel for Defendants Schoepp, Nationalist Front,
                                  National Socialist Movement, Matthew Parrott, Matthew
                                  Heimbach, Robert Ray, Traditionalist Worker Party, Elliot
                                  Kline, Jason Kessler, Vanguard America, Nathan Damigo,
                                  Identity Europa, Inc., and Christopher Cantwell


         I further certify that on September 3, 2021, I also served the following non-ECF
 participants, via electronic mail as follows:
 Christopher Cantwell
 Christopher.cantwell@gmail.com

 Robert Azzmador Ray
 azzmador@gmail.com

 Elliott Kline
 Eli.f.mosley@gmail.com

 Vanguard America c/o Dillon Hopper
 Dillon_hopper@protonmail.com
Case 3:17-cv-00072-NKM-JCH Document 1038-1 Filed 09/03/21 Page 5 of 5 Pageid#:
                                  17470



 Matthew Heimbach
 Matthew.w.heimbach@gmail.com

 Richard Spencer
 richardbspencer@gmail.com

                                         ________/S/_________________________
                                         David L. Campbell, Esquire (VSB #75960)
                                         DUANE, HAUCK, GRAVATT & CAMPBELL
                                         100 West Franklin Street
                                         Richmond, Virginia 23220
                                         Telephone: 804-644-7400
                                         Facsimile: 804-303-8911
                                         dcampbell@dhdglaw.com
                                         Counsel for Defendant James A. Fields, Jr.
